
	
		I
		112th CONGRESS
		2d Session
		H. R. 4339
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2012
			Mr. Sablan (for
			 himself, Mr. Andrews,
			 Mr. Hinojosa, and
			 Ms. Norton) introduced the following
			 bill; which was referred to the Committee
			 on Education and the Workforce
		
		A BILL
		To amend the Wagner-Peyser Act to include the
		  Commonwealth of the Northern Mariana Islands in the employment services
		  provided under that Act.
	
	
		1.Inclusion of the Commonwealth
			 of the Northern Mariana Islands in the Wagner-Peyser ActThe Wagner-Peyser Act is amended—
			(1)in section 2(5) (29 U.S.C. 49a(5)), by
			 inserting the Commonwealth of the Northern Mariana Islands,
			 after Guam,;
			(2)in section 5(b)(1) (29 U.S.C. 49d(b)(1)),
			 by inserting and the Commonwealth of the Northern Mariana
			 Islands after Guam; and
			(3)in section 6(a)
			 (29 U.S.C. 49e(a))—
				(A)by striking
			 allot to Guam and inserting
					
						allot to—(1)Guam
						;
				(B)by striking the
			 period at the end and inserting ; and; and
				(C)by adding at the
			 end the following:
					
						(2)the Commonwealth of the Northern Mariana
				Islands an amount which, in relation to the total amount available for the
				fiscal year, is equal to the allotment percentage that Guam received of amounts
				available under this Act in fiscal year
				1983.
						.
				
